1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
8                        SOUTHERN DISTRICT OF CALIFORNIA
9    MICHAEL A. HARTSELL,                               CASE NO. 16cv1094-LAB (JMA)
10                                       Plaintiff,
                                                        ORDER DENYING CHUMAN
11                        vs.                           CERTIFICATION [Dkt. 74]

12   COUNTY OF SAN DIEGO, et al.
13                                   Defendants.

14
            In March, the Court partially granted Defendants’ motion for summary judgment,
15
     but denied San Diego County Deputy Sheriff Trenton Stroh qualified immunity. Stroh
16
     appealed. Plaintiff Michael Hartsell now asks the Court to certify that appeal as frivolous
17
     under Chuman v. Wright, 960 F.2d 104 (9th Cir. 1992). Chuman held that if the “district
18
     court find[s] that the defendants' claim of qualified immunity is frivolous or has been
19
     waived, the district court may certify, in writing, that defendants have forfeited their right
20
     to pretrial appeal, and may proceed with trial.” Id. at 105. While the Court stands by its
21
     qualified immunity analysis, that doesn’t mean the appeal is frivolous, or “so baseless that
22
     it does not invoke appellate jurisdiction.” Marks v. Clarke, 102 F.3d 1012, 1017 n. 8 (9th
23
     Cir. 1996). The motion is DENIED. All case management dates, including the June 3,
24
     2019 Pretrial Conference, are VACATED. The dates will be reset upon remand.
25
            IT IS SO ORDERED.
26
     Dated: May 7, 2019
27
                                                      HONORABLE LARRY ALAN BURNS
28                                                    Chief United States District Judge



                                                  -1-
